Citation Nr: 0805739	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-38 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Largo Medical Center Hospital 
from January 23, 2004 to January 29, 2004.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1944.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Medical Center in Bay Pines, 
Florida, issued in February 2004.  The case was subsequently 
transferred to the VA Regional Office in Boston, 
Massachusetts.

To the extent that the veteran's daughters, on behalf of his 
estate, have submitted a claim for payment or reimbursement 
of unauthorized medical expenses incurred at Largo Medical 
Center Hospital from January 23, 2004 to January 29, 2004, 
under 38 U.S.C.A. § 1725 or § 1728, this matter is referred 
to the RO and/or VAMC for appropriate action.  See Written 
statement, received on June 1, 2004.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1942 to December 1944.  

2.  The record reflects that the veteran died on May [redacted], 
2004.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2004, the RO denied the veteran's claim for 
payment or reimbursement of unauthorized medical expenses 
incurred at Largo Medical Center Hospital from January 23, 
2004 to January 29, 2004.  The veteran's daughter informed VA 
that her father died on May [redacted], 2004.  (See, letters received 
in June 2004, and VA Form 9 received in October 2004).  
Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


